Skinner, Ch. J.
after stating the foregoing facts in the case, delivered the following opinion of the court.
The only question submitted is, had the legislature authority to pass the act authorizing the judge of probate to extend the time beyond the time limited by the standing law for the exhibition and allowance of claims against the estate. Without going at length into the principles by which courts ought to be governed, in deciding upon the validity of an act of the legislature, the delicacy and importance of which has ever been felt, and frequently expressed by the court; it will be necessary only, in deciding the case, to compare the principles by which it must be governed, with those which have already been established by the courts.
In the case of Ward vs. Barnard, 1 Aikens's Rep. 121, which was an action brought upon a jail-bond, and the defendant relied upon a special act of the legislature, discharging his body from imprisonment, The court did not, as suggested by the plaintiff’s counsel, rest the decision at all upon the ground that the act was opposed to the constitution of the United States.
The condition of the bond is, that it shall be void on the prisoner’s being discharged by due course of law. if, therefore, the act would have been valid but for the constitution of the United States prohibiting the passing of acts impairing the obligation of contracts, it was at least questionable in the view of the court, whether the act of the legislature might not be considered as a discharge according to, or by due course of law. If the legislature, by the constitution of this state, have the power to discharge a debtor from the liberties of the prison, the bond conditioned to be void on the debtor’s being legally discharged, it may be urged, is a contract, the obligation of which cannot be impaired by the exercise of this authority. If the constitution of this state had given to the general assembly the exclusive power of discharging poor debtors on oath, it may well be contended that the contract of the parties, viz. the bond for the liberties having reference to such discharge, would be subject to, and the obligation thereof of course not impaired *294^7 ^he exercise of this authority. The principles upon which that case was decided, were, that the act was retrospective in ' its operation — That it tended to take away rights vested and secured under the existing laws — That it was partial in its operation, taking from, or denying to one citizen, rights and privileges claimed and exercised by all others in like circumstances, and conferring upon another citizen rights and privileges denied to all others in like circumstances.
In the case of Bates vs. Kimball, administrator of Barber, which was an action of debt, brought to recover the amount allowed by commissioners of the estate of Barber, deceased. The defendant relied, in his defence, upon a special act of the legislature, authorizing an appeal to the supreme court, after the regular time for appealing had elapsed. In that case the act was decided to be void, upon the principle that it was the exercise of judicial power, and also-that it was retrospective in its operation, and went to deprive the party of a vested right.
A case very similar to this was decided by this court, in Chit-tenden county, on the last Circuit, of Staniford vs. Barry, administrator of Barry, in which the same doctrine was held by the court. Although it is not necessary to notice the decisions of courts in other states, the case of Holden vs. Janes, 11 Mass. 396, is so directly in point, that it may with propriety be referred to. The court in that case say, the legislature have no authority to enact a different rule from that of the standing laws, for the government of one particular case, or to repeal a law, or suspend its operation as to certain individuals,or any particular suits, while it remains in force, as to all others. It is difficult to distinguish this case in principle' from those that have been decided.
It appears to be sure, that the persons at whose instance the act was passed, were out of the state, and that two of them were minors. The general law on the subject makes no distinction amongst creditors, whether at home or abroad, whether minors or adults; and if for this cause the legislature have the power to pass a special act suspending the operations of the general law in this particular case, they must have the same power in any case where the cause assigned in their opinion shall make it just. Others having claims against the estates of deceased persons in like circumstances, are precluded by the geheral law. *
If the legislature can in this way enable the creditors (whose demands are barred) to obtain satisfaction from the estate of the deceased indirectly, they can authorize suits to be brought, and satisfaction to be obtained directly from the estate in the hands of any one to whom it may have passed in a course of distribution or otherwise, and this at any future period. If they can remove the limitation in this case, which is by the general law two years, they may do the same as to any other limitation.
This act is not general in its operation, extending alike to all *295in like circumstances. It is retrospective in its effect, and goes to take away rights vested by the general law, and to give rights extinguished by the same general law, and we believe it an act which courts cannot enforce.
J. Merrill, JV. Bay lies, and Wm. Upharn, for the appellants.
D. Smith, for the appellees.
The decree of the court of probate ‘must therefore be set aside.